

116 SRES 449 IS: Expressing the sense of the Senate that the Nation, States, cities, Tribal nations, and businesses, institutions of higher education, and other institutions in the United States should work toward achieving the goals of the Paris Agreement.
U.S. Senate
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 449IN THE SENATE OF THE UNITED STATESDecember 10, 2019Mr. Markey (for himself, Mr. Carper, Mr. Reed, Mr. Wyden, Mr. Casey, Ms. Hassan, Ms. Smith, Mr. Merkley, Mr. Booker, Mr. Durbin, Ms. Klobuchar, Mr. Van Hollen, Mrs. Shaheen, Mr. Blumenthal, and Mr. Whitehouse) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the Nation, States, cities, Tribal nations, and businesses,
			 institutions of higher education, and other institutions in the United
			 States should work toward achieving the goals of the Paris Agreement.
	
 Whereas all of the 197 parties to the United Nations Framework Convention on Climate Change have signed or acceded to the decision by the United Nations Framework Convention on Climate Change’s 21st Conference of Parties in Paris, France, adopted December 12, 2015 (referred to in this preamble as the Paris Agreement);
 Whereas the Special Report on Global Warming of 1.5 °C by the Intergovernmental Panel on Climate Change and the Fourth National Climate Assessment report found that—
 (1)human activity is the dominant cause of observed climate change over the past century; (2)a changing climate is causing sea levels to rise and an increase in wildfires, severe storms, droughts, and other extreme weather events that threaten infrastructure and human life;
 (3)global warming at or above 2 degrees Celsius beyond pre-industrialized levels will cause— (A)mass migration from regions most affected by climate change;
 (B)more than $500,000,000,000 in lost annual economic output in the United States by the year 2100; (C)wildfires that, by 2050, will annually burn at least twice as much forest area in the western United States than was typically burned by wildfires in the years preceding 2019;
 (D)a loss of greater than 99 percent of all coral reefs on Earth; (E)more than 350,000,000 more people to be exposed globally to deadly heat stress by 2050; and
 (F)a risk of damage to public infrastructure and coastal real estate in the United States valued at an estimated $1,000,000,000,000;
 (4)global temperatures must be kept below 1.5 degrees Celsius above pre-industrialized levels to avoid the most severe impacts of a changing climate; and
 (5)limiting global warming will require the extensive use of clean, renewable energy sources, low-carbon-emitting vehicles, energy efficiency, reforestation, and accounting of carbon emissions equal to the social and environmental costs of those emissions;
 Whereas, in 2018, carbon dioxide emissions from fossil fuel consumption in the United States rose 2.8 percent after the economy of the United States grew by 18.4 percent between 2005 and 2016, while net greenhouse gas emissions decreased by 12.1 percent during that period;
 Whereas 37 States have set renewable energy goals; Whereas 29 of the 37 States that have set renewable energy goals, 3 territories of the United States, and the District of Columbia have adopted renewable electricity standard requirements to demand clean energy production;
 Whereas 23 States and the District of Columbia have adopted greenhouse gas emissions targets; Whereas 27 States have adopted energy efficiency resource standards;
 Whereas 10 States have adopted zero-emission vehicle targets; Whereas 9 States have implemented the Regional Greenhouse Gas Initiative to construct a market-based system that sets a cap on emissions from the electric sector that declines by—
 (1)2.5 percent per year through 2020; and (2)3 percent per year from 2021 through 2030;
 Whereas the States of Virginia, New Jersey, and Pennsylvania are making efforts to join the Regional Greenhouse Gas Initiative in 2020;
 Whereas the State of California has a strategy to reduce greenhouse gas emissions to 40 percent below 1990 levels by 2030;
 Whereas, in the United States, 90 cities, 11 counties, 2 States, and the District of Columbia have adopted 100 percent clean and renewable energy goals, and 217 companies have committed to 100 percent renewable energy;
 Whereas more than 3,200,000 people in the United States work in clean energy in all 50 States, including in industries relating to wind energy, solar energy, energy efficiency, clean vehicles, and energy storage;
 Whereas, in 2017, approximately 457,000 people in the United States were working in the solar and wind industries, including roofers, electricians, and steel workers;
 Whereas the majority of clean energy jobs in the United States are blue collar jobs that pay well; Whereas the 2018 U.S. Energy and Employment Report found that jobs in the energy efficiency and renewable energy sector outnumber fossil fuel jobs in the United States 3 to 1;
 Whereas the establishment of the vehicle fuel economy emissions standards agreed to in 2012 for vehicle model years 2022 through 2025—
 (1)is the single most significant action that has been taken to reduce global warming pollution; (2)has helped create more than 1,070,000 domestic jobs in the automobile industry of the United States;
 (3)will save consumers in the United States nearly $100,000,000,000 at the gas pump; and (4)will reduce the reliance of the United States on foreign oil by an estimated 2,500,000 barrels per day by 2030;
 Whereas the 2019 report Accelerating America’s Pledge found that the States, cities, Tribal nations, businesses, and institutions of higher education of the United States that support the objectives of the Paris Agreement—
 (1)represent more than 70 percent of the United States economy and more than 50 percent of the emissions of the United States;
 (2)are already making significant contributions to emissions reductions; and (3)have the potential to reduce emissions even further;
 Whereas the We Are Still In coalition— (1)has committed to uphold the Paris Agreement and the commitment of the United States to reduce emissions 26 to 28 percent below 2005 levels by 2025; and
 (2)since the launch of the coalition in 2017, has tripled in size to nearly 4,000 cities, States, businesses, universities, healthcare organizations, faith groups, and cultural institutions in all 50 States as of 2019; and
 Whereas the United States needs both a fully engaged Federal Government and cities, States, and businesses working together to reduce emissions and avoid the worst impacts of climate change: Now, therefore, be it
	
 That it is the sense of the Senate that the United States— (1)should remain a party to the Paris Agreement;
 (2)should support policies at the Federal, State, and local level that promote the reduction of global warming pollution and aim to meet the objectives of the Paris Agreement; and
 (3)should support the efforts of businesses and investors to take action on climate change.